Citation Nr: 0834990	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-00 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to May 
1985 and from September 1988 to January 1992.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In November 2007, the Board issued a decision in which the 
Board denied the veteran's appeal with regard to service 
connection for a cervical spine disability.  The veteran 
appealed that Board decision to the United States Court of 
Appeals for Veterans Claims (Court).

In an ORDER dated in April 2008, the Court granted a Joint 
Motion of the veteran and VA's General Counsel to vacate that 
November 2007 Board decision and remand the matter for 
adjudication by the Board in compliance with the instructions 
in the Joint Motion.  

In September 2008, the veteran submitted additional evidence 
that had not yet been reviewed by the RO.  This evidence 
consists of a single page report of an electromyography (EMG) 
study from June 2008.  Submitted with that evidence was the 
veteran's waiver of RO consideration of that evidence in the 
first instance.  Hence, the Board will adjudicate the 
veteran's appeal with consideration of all evidence of record 
regardless of when that evidence was received.  See 38 C.F.R. 
§ 20.1304(c) (2007).  


FINDING OF FACT

A cervical spine disorder did not have onset during active 
service, cervical spine arthritis did not manifest within one 
year of separation from active service, and a cervical spine 
disorder is not otherwise related to the veteran's active 
service.  






CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the Joint Motion, the parties agreed that the Board had 
not adequately addressed two questions.  First, whether the 
May 2005 VA examination and statements rendered by the 
examiner in response to a request for a medical opinion 
constituted an adequate examination.  

Second, whether VA has a duty to provide another examination 
or again seek medical opinion with regard to a nexus between 
the veteran's current cervical spine disorder and his 
service.  The Board will endeavor to satisfy the Court's 
ORDER to comply with the instructions of the joint motion.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By this "reasonable 
doubt rule" it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Service treatment records, dated in July 1989, document the 
veteran's report that he had sustained injuries to his back 
and shoulders while playing basketball the previous day.  He 
also reported shin splints and that he had stiffness and pain 
all over.  Objective findings were that the veteran had neck 
rotation to the right of 35 degrees and to the left of 15 
degrees, that he was tender over the left "lat column", and 
had paraspinal tenderness at T3 and moderate muscle spasm.  A 
physician assessed somatic dysfunction cervical and thoracic 
spine and placed the veteran on 24 hour bed rest and a 3 day 
profile.  Three days later the veteran reported the same 
symptoms.  Objective findings were that his neck was supple 
and not tender but his thoracic spine was tender at T3.  The 
same physician updated the assessment to somatic dysfunction 
thoracic spine.  

The only other mention in the service treatment records of 
symptoms involving the veteran's neck is found in July 1990 
notes in which he reported an upset stomach, headache, stiff 
shoulders and neck on the left and right, nausea, and 
dizziness, all of one day duration.  His neck was tender, he 
had a body temperature of 101.8, his abdomen was diffusely 
tender, lung inspiration and expiration with wheezes and 
rales was present.  The assessment was to rule out pneumonia.  
This note makes no mention of an orthopedic disorder of the 
veteran's neck or reference to his complaints of neck pain of 
one year earlier.  

The same physician that treated the veteran in July 1989 for 
his basketball injury and in July 1990 for his elevated body 
temperature and other symptoms.  Had there been a connection 
between his sore neck in July 1989 and in July 1990, the 
Board reasonably would expect to see a mention of the 
connection rather than a statement to rule out pneumonia.  

Service treatment records are absent for other reports of 
symptoms involving the veterans neck.  However, there are 
numerous notes as to other symptoms including low back pain, 
knee pain, leg pain, problems with a hernia, as well as 
respiratory and gastrointestinal symptoms.  The complete 
nature of these service treatment records and the veteran's 
obvious diligence in seeking medical treatment are more 
evidence that the veteran's neck pain in July 1989 did not 
continue during the remainder of his active service but 
rather had resolved by July 1990.  That is, the service 
medical records are evidence against a finding that the 
veteran had a chronic cervical spine disorder during service.  

Overall, the Board finds that the service treatment records 
provide evidence against this claim because these records 
demonstrate that there was no chronic cervical spine disorder 
during service.  It is important for the veteran to 
understand that the fact that he may have had a sore neck 
during service does not clearly indicate a chronic cervical 
spine disorder that may be reasonably associated with 
service.  

Although the veteran received medical treatment at a VA 
Medical Center (VAMC) from November 2000 through August 2001, 
the treatment records from this time frame contain no mention 
of neck pain or any other symptoms involving the veteran's 
cervical spine.  The veteran reported radiculopathy of the 
right lower extremity and back pain but made no report as to 
any upper extremity neurologic problems or neck pain.  

Importantly, in August 2001, the veteran filed claims for 
service connection for injuries of his back and of both 
knees.  He made no mention of his cervical spine.  These 
records are more evidence against a finding that the veteran 
had a chronic cervical spine disorder during service that has 
existed since this time or that any chronic cervical spine 
disorder manifested until many years after separation from 
service.  

The first post-service report of cervical spine symptoms is 
found in VA treatment notes dated in August 2002, some ten 
years after separation from service.  At that time the 
veteran complained of pain of his right shoulder, right arm, 
and neck, and numbness and tingling in his fingers.  X-rays 
of the veteran's cervical spine showed degenerative changes 
at the disc space and foraminal narrowing.  He was assessed 
with degenerative joint disease and degenerative disc disease 
of the cervical spine.  He denied recent neck injury.  

Five days after that last August 2002 VA clinic note, the RO 
received the veteran's claim for service connection for 
cervical spine pain.  In his claim, he stated 

While serving in the USA I had a problem 
with lower back pain and cervical spine 
pain.  I thought the cervical spine pain 
resolved, however my c-spine again began 
to give me problems approximately 2 years 
ago [2000, years after service] and the 
medication I was taking for my lower back 
pain helped in the relief of some of the 
pain in my c-spine.  

This is evidence against a finding of continuity or 
symptomatology.  The veteran indicated that he did not have 
cervical spine symptoms until, at the earliest, 8 years after 
separation from service and 11 years after his 1989 injury.  
Additionally, the lack of any evidence of treatment for neck 
symptoms for 13 years following the July 1989 report of 
basketball injuries is evidence against a finding of 
continuity of symptomatology.  In rendering a determination 
on the merits of a claim, the lack of evidence of treatment 
may bear on the credibility of the evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

February 2003 VA clinic notes contain the veteran's report 
that he had onset of right posterior neck pain during 
service, with associated right arm numbness and lower back 
pain.  This report is in conflict with the service treatment 
records.  The only report of orthopedic neck pain (as 
distinguished from the pain reported in association with a 
fever, nausea, etc) was that noted in July 1989 following his 
basketball injuries.  Lower back pain was document in 
September 1989 notes as of 4 months duration and with 
complaints of radiation into the lower extremities.  
Additionally, sudden onset of lower back pain is reflected in 
June 1990 treatment notes with onset of "when he was in the 
car, his back snapped and now it feels like pressure pain."  

These records show that the veteran's single inservice report 
of cervical spine symptoms was not related to his lower back 
pain and was not accompanied by any neurologic symptoms of 
his upper extremities.  

As between the service treatment records and the veteran's 
reported history many years after service, the Board finds 
the treatment records more probative on this matter.  See 
Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  Additionally, the Board finds this change 
of reported history to impact negatively on the veteran's 
credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (providing that a showing of interest or of 
inconsistent statements can impeach the credibility of a 
witness).  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (for the holding that while interest in the outcome of 
a proceeding "may affect the credibility of testimony, it 
does not affect competency to testify").  

A February 2003 MRI showed degenerative disc disease of the 
veteran's cervical spine.  June 2003 VA neurosurgery notes 
report that the veteran was referred due to his complaints of 
radiculopathy but, based on the results of the MRI, no 
surgical intervention was indicated at that time.  

In January 2005, the RO received a letter signed by a VA 
staff physician.  The physician stated that the veteran had 
MRI demonstrated degenerative disc disease of the cervical 
spine and associated neck pain.  The physician then stated 
"According to the veteran, this began during active duty and 
is reflected in health-record entries, which would make him a 
candidate for review of his service-connected conditions and 
associated disabilities."  

By its plain language, this January 2005 letter does not 
express a medical opinion as to whether or not there is a 
nexus between the veteran's current cervical spine disorder 
and his service.  Rather, the physician merely repeated the 
veteran's report but did not enhance that assertion by a 
medical comment.  Furthermore, the physician's statement that 
the degenerative disc disease of the veteran's cervical was 
reflected in service health care entries is contrary to the 
historical record; i.e., the service treatment records.  
Hence, the letter is not probative medical evidence.  Cf. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In his January 2005 substantive appeal, the veteran reported 
that he had treatment of his cervical spine during service 
and that the condition had deteriorated since service until 
there had to be more recent treatment.  This is not competent 
evidence as there is no indication that the veteran has the 
requisite medical knowledge to offer a medical opinon.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

Here the veteran does not state that he has had persistent or 
recurring symptoms since service.  Even had the veteran 
stated such, the statement would lack credibility given his 
statement in his August 2002 claim that his symptoms were not 
present until two years prior to that claim; which is 8 years 
following separation from service.  Therefore, the Board 
finds that the veteran's opinion, which goes to a complex 
medical nexus question, is not competent evidence.  

In May 2005, the veteran underwent a VA examination of his 
cervical spine.  The examiner provided a detailed and 
accurate written review of the veteran's service and post 
service medical history with regard to his claimed condition.  
He also examined the veteran and rendered a diagnosis of 
degenerative disc disease of the cervical spine.  Most 
importantly, the examiner responded directly to the requested 
opinion as to whether the veteran's current spine disorder 
began during his active service.  That response was as 
follows:

In my opinion, this question cannot be 
answered without speculation and 
conjecture.  The patient does not have 
any significant history of injury to the 
cervical spine in the service as noted 
from his medical records.  He separated 
in 1992 and was found to have 
degenerative disc disease of the cervical 
spine 10 years later.  It is possible 
that his degenerative disc disease could 
have occurred during this ten-year period 
of time or it may have begun while he was 
in the service, and there is no way for 
me to tell from the evidence provided 
whether his condition is service-
connected or not.  

Since that opinion was rendered, the only evidence added to 
the record is a one page report of an EMG study dated in June 
2008.  This page of evidence does not mention any 
relationship between the veteran's current cervical spine 
disorder and his service or the cause for the veteran's 
cervical spine disorder.  

The May 2005 examiner indicated that the reason he could not 
offer an opinion without conjecture and speculation was the 
lack of a significant history of injury during service and or 
of evidence of degenerative disc disease of the cervical 
spine until 10 years after separation from service.  Because 
the June 2008 EMG results are even further removed in time 
from service, returning the claims file to the examiner to 
provide another medical opinion is not indicated.  

The statements of the May 2005 medical examiner as to 
etiology are not probative of whether the veteran's current 
cervical spine disorder had onset during service or did not 
have onset during service.  The Court has found that a 
statement by a physician that an opinion cannot be rendered 
is neither favorable nor unfavorable to a claim.  See Perman 
v. Brown, 5 Vet. App. 237, 241.  In Perman, a physician 
responded to VA's request for a medical opinion regarding a 
relationship between hypertension and a psychiatric disorder.  
Id.  The physician stated that he could not provide an 
opinion that would give an absolute answer to the question 
posed.  Id. As to this remark, the Court stated that the 
examiner "in essence did not render an opinion on the issue, 
and his remarks constitute what may be characterized as 
"non-evidence.""  

The Board addresses the question of whether this was an 
adequate examination, including the statements by the 
examiner, in the duties to notify and assist section of this 
decision.  

The record is thus absent for medical opinion evidence 
probative of whether the veteran's current cervical spine 
disorder had its onset during service.  However, this leads 
neither to the conclusion that the Board cannot properly 
render a decision, nor to a finding that the evidence on the 
nexus issue is in equipoise or requires application of the 
reasonable doubt rule.  Rather it simply means that the facts 
of this case do not lend themselves to a non-speculative 
medical opinion.  Speculative medical opinions cannot support 
a grant of service connection.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

The Board finds no caselaw or regulatory or statutory 
provisions requiring that there be medical opinion evidence 
in order for the Board to render an adjudication.  Indeed, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has indicated that there is not even a requirement 
that medical evidence be of record in order of the Board to 
adjudicate an appeal.  See Buchanan v. Derwinski, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006) (stating "nothing in the 
regulatory or statutory provisions described above require 
both medical and competent lay evidence; rather, they make 
clear that competent lay evidence can be sufficient in and of 
itself").  

As the evidence lacks a medical opinion evidence probative of 
a nexus or lack thereof, and because the statements of the 
May 2005 medical examiner is evidence that there can be no 
non-speculative medical evidence in this case, the Board must 
decide the appeal by weighing that evidence of record that is 
probative as to the nexus question.  That evidence includes 
the veteran's statements and the chronological history of his 
cervical spine disorder.  Adjudicating this case based on 
evaluation of that evidence is not improper.  

Evidence unfavorable to the veteran's claim is the lack of 
any report of a chronic cervical spine disorder during 
service, during the 10 year span between separation from 
service and the first report of a cervical spine disorder, 
and during the even longer 13 year span from the inservice 
report of neck pain in July 1989 and the first report of 
cervical spine degenerative disc disease or degenerative 
joint disease in 2002, the lack of mention of a cervical 
spine disorder or symptoms while the veteran was prosecuting 
his claim for a lumbar spine disorder, right and left knee 
pain, and right medial stress syndrome, and, highly 
probative, the veteran's own statement in his claim that he 
had an eight year span from his separation from service and 
onset of neck pain.  

As explained above, there is no competent evidence of a 
connection between the veteran's service and his current 
cervical spine disorder.  The veteran's reports of a 
connection are not reports of symptoms, but go to etiology, 
and are not competent evidence.  

Nor is the veteran's claim subject to the reasonable doubt 
rule on the basis of the May 2005 examiner's statement that a 
nonspeculative medical opinion is not possible given the 
evidence of record.  Of note is that the benefit of the doubt 
rule assumes that the veteran has presented evidence to 
substantiate his claim.  See 38 U.S.C.A. § 5107(a) (appellant 
"has the responsibility to present and support a claim for 
benefits").  In other words, that a nonspeculative medical 
nexus opinion is not feasible in this case, does not create a 
favorable determination for the veteran.  Rather, it simply 
means that the Board must weigh what evidence is probative of 
whether there is nexus between the veteran's current cervical 
spine disability and his service.  

Stated differently, the finding that a nonspeculative medical 
opinion is not possible based on the evidence of record in 
this case, does not place the question of a nexus in 
equipoise.  In Chotta v. Peake, 22 Vet. App. 80 (2008), the 
Court addressed the issue of whether VA had a duty to seek a 
medical opinion where the question was whether a staged 
rating was appropriate.  In that case, the Court stated "if 
the level of disability between 1947 and 1997 cannot be 
determined without resorting to speculation then it has not 
been proven to the level of equipoise and a staged rating is 
not appropriate."  Id. at 84.  

The Court's reasoning in Chotta is applicable to this case.  
Here, a medical opinion as to whether the veteran's current 
cervical spine disorder had onset during service or did not 
have onset during service is not possible without resorting 
to speculation and this fact alone, does not prove the 
veteran's claim to the level of equipoise.  Rather, the 
probative evidence of record proves that there is no nexus 
between his current cervical spine disorder and his service.  

Because all evidence of record is against the veteran's 
claim, his appeal must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In April 2006, the RO sent the veteran a letter explaining 
how VA assigns disability ratings and effective dates.  
However, since that letter, there has been not been another 
adjudication of the matter by the RO.  Therefore, the timing 
defect has not been cured.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Regardless, as the RO has denied service connection for the 
claimed condition and the Board is here denying the appeal, 
the timing error is harmless because no rating or effective 
date will be assigned with respect to this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2002 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient records and the veteran has 
submitted evidence from Dr. M.S.  An appropriate VA medical 
examination was afforded the veteran in May 2005 and VA 
requested a medical opinion.  As already explained in the 
substantive portion of this decision, the examiner responded 
precisely to the RO' request for a medical nexus opinion.  VA 
has no duty to seek another opinion.  

Here the clinician who examined the veteran in May 2005 
stated that an opinion as to whether there was a nexus 
between the veteran's current cervical spine disability and 
his service could not be provided from the evidence available 
without resorting to speculation and conjecture.  

The Board finds that this statement from the doctor responded 
directly to the RO's request for a medical opinion.  The 
examiner's statement as to the feasibility of a 
nonspeculative nexus opinion was itself a medical opinion 
because it was rendered in his capacity as a physician 
addressing a medical question - whether or not the evidence 
of record provided for other than speculation and conjecture 
regarding the nexus question.  That a nonspeculative nexus 
opinion is not feasible merely makes his statements non 
probative as to a negative or affirmative answer to whether 
the veteran's current cervical spine disorder had onset 
during service and hence, "non-evidence" on that particular 
question.  Hence, this is not a case where VA failed to 
ensure that an adequate medical opinion was rendered.  

A medical opinion is adequate when it is based upon 
consideration of the veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed on.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Clear from the May 2005 
examination report, the examiner meticulously reviewed the 
veteran's prior medical history and fully described the 
veteran's disability.  

That the examiner stated that, based on the evidence of 
record, an opinion that the veteran's cervical spine disorder 
did have onset during service or did not have onset during 
service could not be rendered without resort to speculation, 
does not render the examination and opinion inadequate.  In 
Roberts v. West 13 Vet. App. 185 (1999), the Court considered 
whether a physician's statement "[c]annot say whether 
related to frostbite or not" was inadequate where that 
statement was in response to a Board remand requesting a 
medical opinion as to whether that appellant's arthritis was 
due to residuals of frostbite during service.  The Court 
stated that "[t]he fact that the medical opinion was 
inconclusive, regarding the relationship between the 
appellant's arthritis and residuals of frostbite, does not 
mean that the examination was inadequate.  Id. at 189.  

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, the 
Court addressed a VA medical examination report regarding a 
claim for an increased rating; specifically, the issue of 
whether the statements of the examiner were rendered the 
examination inadequate with regard to extraschedular 
consideration and the effect of the veteran's disability on 
his occupational functioning and daily activities.  The Court 
stated "[n]or was he required to offer a speculative opinion 
based on information that the appellant had not provided."  
Id. at 455.  

This case is similar to Martinak  and Roberts.  Here the 
examiner reviewed the evidence of record and indicated that, 
without resorting to speculation, he could not provide a 
positive or negative opinion as to nexus.  Because the 
examiner reviewed all the evidence of record in rendering 
this decision, and provided a rationale for his statement, 
the examination and "opinion" rendered are not inadequate.  
The Board must simply rely on other evidence.  

Furthermore, seeking another opinion based on the same 
evidence of record is contrary to deciding the matter upon 
reliable evidence.  Given the examiner's statements, a 
medical opinion based on the same evidence of record as was 
before the examiner in May 2005, that purported to be non-
speculative, would be suspect.  In short, VA has fulfilled 
its duty to afford the veteran a medical examination and to 
obtain an opinion.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


